DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1 and C4 (readable on claims 1-7) in the reply filed on 05/03/2022 is acknowledged.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: In specification, page 1, under the cross reference to related patents, the US patent numbers corresponding to related application numbers 15972187 and 15650416 need to be added.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EXTRUSION METHOD FOR MAKING A GASEOUS EMISSIONS TREATMENT COMPONENT.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitations “the aperture closely match the cross-sectional shape and size of the wires” which is unclear as to what degree is considered to be closely matched and not closely matched. 
Claim 3 recites the limitation "the sites" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the cross-sectional shape" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the cross-sectional size" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Bruck (US 8,080,081) and Berliner (US 3,148,431).
As applied to claim 1 and 2, Brockway et al. teach a method of making a gaseous emissions treatment component, comprising extruding ceramic mix through a die to form an extrusion having a plurality of elongate cells extending along the extrusion, the cells bounded by walls dividing adjacent cells from one another, and cutting off and firing a length of the extrusion to form the component (Figs. 1 and 4).
Brockway et al. does not explicitly teach that in concert with the extruding step, feeding metal (in form of wires as in claim 2) through the die with the extruded mix and that the metal  is also subjected to the cutting and firing.
Bruck teaches that it is well-known in the art of manufacturing ceramic honeycomb structures used in exhaust system of a motor vehicle to use extrusion process including use of metallic reinforcing elements which are incorporated in the ceramic walls (abstract, 1-5, col. 2, lines 49-54).
Berliner teaches a method of making structural members of various sizes and cross-sectional shapes by extrusion wherein a cementitious mix (40) is introduced into an extrusion chamber at one point, simultaneously with the introduction of rigid reinforcing members (steel rod 11 and wire mesh 12) into the chamber at another point, and both are passed through an extrusion orifice (43) of die (42) to form the final product having a maximum strength and rigidity with a minimum volume, weight, and cost (col. 1, lines 16-19, and 26-49, col. 3, lines 23-45, Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ into the method of Brockway et al. reinforcing elements entrained in the walls of the cells of the extrusion, as taught by Bruck, as an effective means of strengthening the cellular structure that would withstand the high temperature and high stress operating condition.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the reinforcing metal wires into the method of Brockway et al. using the method of Berliner since such method would not only streamline the fabrication process but also allow the insertion of the reinforcing elements during the extrusion process resulting in a precise insertion of the reinforcing wires at desired locations in a repeatable and cost effective manner.

As applied to claims 3 and 6, the combination of Brockway et al./Bruck/Berliner teaches the invention cited including Bruck teaching the metal entrained in the walls and at the sites of at least some of the cells of the extrusion (col. 2, lines 49-54) and Berliner teaching the wire fed through the apertures (43) in the die (42).
As applied to claims 4 and 5, the combination of Brockway et al./Bruck/Berliner teaches the invention cited including feeding the metal wires which have certain cross-sectional size and shape through the apertures in the die.  However, regarding the limitations “wherein the apertures closely match the cross-sectional shape and size of the wires accommodated by the cells,” it has been held that where the only difference between the prior art and the claims is a recitation of relative size and shape of the claimed device and a device having the claimed relative size and shape would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. One of ordinary skill would have been capable of determining the appropriate size and shape of the apertures in the extrusion die in order to allow and accommodate passing of the matching metal wires through the die during the extrusion process (see MPEP 2144.04, Paragraphs IV, A & B).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US 20070252310 A1) in view of Bruck (US 8,080,081) and Berliner (US 3,148,431) as applied to claim 2 above, and further in view of Andersen et al. (US 5,545,297).
As to claim 7, the combination of Brockway et al./Bruck/Berliner teaches the invention cited including feeding metal wires through the die in concert with the extruding the ceramic mix but does not explicitly teach fixing forward ends of the wires to a pull fixture and pulling the pull fixture to maintain the wires in tension and in desired positions.
Andersen et al. teach a methods and apparatus for continuously extruding a hydraulically settable mixture and simultaneously placing continuous filaments within the extruding mixture to yield articles having a filament-reinforced, hydraulically settable matrix. The filaments can be placed within the mixtures in a parallel configuration, a helical configuration, or combinations thereof, in order to yield an article having the desired properties of, e.g., tensile strength, flexural strength, hoop strength, burst strength, toughness, and elongation ability. The desired properties of the hydraulically settable mixture, as well as of the cured hydraulically settable matrix of the hardened article, may also be adjusted by including varying amounts and types of aggregates, discontinuous fibers, binders, rheology-modifying agents, dispersants, or other admixtures within the hydraulically settable mixture. Optimizing the particle packing density while including a deficiency of water yields a hydraulically settable mixture which will flow when an extrusion pressure is applied but be form stable upon being extruded (abstract), lines 1-19).  Andersen et al. further teach a means for storing and continuously providing filaments comprising a filament dispenser including tensioners to provide tension on the filaments (paragraph bridging cols. 10 and 11).  Andersen et al. further teach the filament dispenser can either freely rotate on a spindle without tension, or else a tensioning means for varying filament tension can be utilized to vary the tension of the filaments 64 being dispensed from the filament dispensers, such as tensioner 110. Each tensioner 110 in the embodiment shown in FIG. 22 comprises a hollow spindle (not shown) with inner threads (not shown) to receive a threaded bolt (not shown) with a bolt head 112 capable of engaging the top of filament spool 108. Increasing or decreasing the contact between the top of filament spool 108 and bolt head 112, usually by tightening and loosening the threaded bolt, varies the tension of the filament being dispensed. The tensioner may also comprise a spring positioned around the spindle and between bolt head 112 and filament spool 108. Another embodiment of the tensioning means includes motorized movement of the spools 108 (i.e., pulling effect, paragraph bridging cols. 61 and 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a tensioning device to pull the metal wires during the extrusion process of Brockway et al. as modified by Bruck and Berliner, as taught by Andersen et al., as an effective means of imparting tensions into the metal wires in order to place the wires in desired locations resulting in a cellular extrusion having desired properties (e.g., tensile strength).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berliner et al. (US 3,146,508) teach a method and apparatus for extruding reinforced members including tensioner to apply tension to the embedded wires (col. 1,lines 10-16, col. 4, lines 8-15).
JPH08252814 (A) teaches a method and apparatus for forming cellular structure using extrusion and reinforcing elements (abstract, lines 1-16).
KR2006037890A teaches a continuous extrusion forming system of a tensioning material embedded cement forming material is provided to prevent the tensioning material from being exposed in a hollow portion (abstract, lines 1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/16/2022